internal_revenue_service number release date index number -------------------------------------- ----------------------------------------------------------- ----------------------------------------------- -------------------------- in re ---------------------------------------------------- ------------------------------------------------------------ --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc ita b03 plr-103782-16 date august taxpayer_identification_number ----------------- legend date1 x y date2 accountingfirm date3 year1 year2 dollar_figurea dollar_figureb ------------------------ ----------------------------------------------------------- --------------------------------------------------- -------------------- ----------------------- ------------------- ------- ------- ---------------- -------------- dear -------------------- this letter responds to a letter dated date1 submitted on behalf of x taxpayer requesting a ruling that taxpayer be granted an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file a safe_harbor election under revproc_2011_29 2011_18_irb_746 facts according to the information submitted taxpayer is a corporation that provides protective packaging materials and systems taxpayer engaged the services of certain financial advisors private equity firms and investment bankers in order to facilitate the possible acquisition of taxpayer by another company these service providers agreed to be paid only upon successful consummation of such a transaction the success- based fees in addition to reimbursement of out-of-pocket expenses not at issue here plr-103782-16 on date taxpayer was acquired by y when y’s wholly owned subsidiary merged with and into taxpayer as a result of this transaction taxpayer and y became related entities within the meaning of sec_267 of the internal_revenue_code the agreement and plan of merger signed date2 provided that taxpayer would make the safe_harbor election under revproc_2011_29 to treat of the taxpayer’s success based transaction fees as an amount which did not facilitate the transaction a copy of this agreement was provided to taxpayer’s income_tax return preparer-accountingfirm-for the short tax_year ending date3 taxpayer’s income_tax return treats of the success-based fees as deductible amounts that do not facilitate the transaction the total success-based_fee was dollar_figurea of which was dollar_figureb accountingfirm inadvertently did not include the election required under revproc_2011_29 with taxpayer’s income_tax return this omission was not discovered until after the return was filed and taxpayer then filed the request for relief taxpayer asserts that its year1 tax_return is under examination but that the issue in question is not that exam has requested no information about the transaction and that exam has not identified the missed election as an issue to be examined law and analysis sec_1_263_a_-5 requires taxpayers to capitalize amounts paid_or_incurred to facilitate certain transactions sec_1_263_a_-5 includes an acquisition of an ownership_interest in the taxpayer as one such transaction sec_1_263_a_-5 provides that an amount_paid by the taxpayer in the process of investigating or otherwise pursuing a covered transaction facilitates that transaction only if the amount relates to activities performed on or after the earlier of i the date a letter of intent is executed or ii the date on which the material terms of the transaction are approved by the taxpayer’s board_of directors sec_1 a - e defines a covered transaction as i a taxable_acquisition by the taxpayer of assets that constitute a trade_or_business ii a taxable_acquisition of an ownership_interest in a business_entity whether the taxpayer is the acquirer or the target if immediately after the acquisition the acquirer and the target are related within the meaning of sec_267 or sec_707 or iii a reorganization described in sec_368 b or c or a reorganization described in sec_368 in which the stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction that qualifies under sec_354 or sec_356 sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a covered transaction is an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction plr-103782-16 sec_4 of revproc_2011_29 provides a safe_harbor election for allocating success based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 under the safe_harbor taxpayers may elect to treat of such success based fees as amounts which do not facilitate the transaction and therefore are not required to be capitalized provided that the taxpayer i capitalizes the remaining and ii attaches a statement to its timely filed return electing to use the safe_harbor treatment under c the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register or a revenue_procedure published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer will be deemed to have acted in good_faith if the taxpayer requests relief before the failure to make the election is discovered by the service or if the taxpayer reasonably relied on a qualified_tax professional who failed to make the election or to advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be deemed to have acted in good_faith if the taxpayer seeks to alter a return position for which an accuracy- related penalty has been or could be imposed under sec_6662 and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election but chose not to file the election or uses hindsight in requesting relief when specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer sec_301_9100-3 provides that interests of the government will be prejudiced if granting relief would result in a lower tax_liability in the aggregate for all tax years affected by the election than the taxpayer would have had if the election had been plr-103782-16 timely filed or if the taxable_year in which the election should have been made is closed at the time the relief would be granted in this case taxpayer represents that the issue is not under examination it is not the case that taxpayer was informed of the need to file the election but chose not to do so taxpayer represents that it is not altering a return position for which an accuracy-related_penalty could be imposed because it is not altering its return position at all it is filing the election that was required with its original return taxpayer also represents that no specific facts have changed since the due_date for filing the election that make the election advantageous finally taxpayer represents that its tax_liability for the year at issue will not be lower if relief is granted than it would have been had the election been timely filed the tax_year at issue is not a closed_year at the time relief would be granted conclusion based solely on the facts submitted and the representations made we conclude that taxpayer acted reasonably and in good_faith and that granting the request will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied taxpayer is granted an extension of days from the date of this ruling to file the statement required by sec_4 of revproc_2011_29 stating that it is electing the safe_harbor for success-based fees properly identifying the party making the election identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically provided herein no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether the taxpayer properly included the correct costs as its success-based fees subject_to the election or whether taxpayer’s transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-103782-16 in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of the ruling letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 sincerely christopher f kane branch chief branch income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
